                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

GREGORY C. LITTLE                             CIVIL ACTION NO. 6:21-cv-00881

VERSUS                                        JUDGE JUNEAU

CATALYST HANDLING RESOURCES, MAGISTRATE JUDGE HANNA
LLC, ET AL.

                                   JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of any objections, this Court concludes that the Magistrate

Judge’s report and recommendation is correct and adopts the findings and

conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that ruling on Catalyst

Handling Resources, LLC’s motion to dismiss (Rec. Doc. 5) is DEFERRED, the

plaintiff’s motion to remand (Rec. Doc. 11) is GRANTED, and this matter is

remanded to the 27th Judicial District Court, St. Landry Parish, Louisiana, consistent

with the report and recommendation.

            Signed at Lafayette, Louisiana, this 24th day of June, 2021.



                                       _____________________________
                                       MICHAEL J. JUNEAU
                                       UNITED STATES DISTRICT JUDGE
